CoDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Billy Allen III on 10/24/2021.

The application has been amended as follows: 
In the claims: 1. (currently amended) An inductive power transmitter comprising: a resonant circuit including at least one power transmitting coil configured to generate an inductive power transfer (IPT) field; and an object detection (OD) system configured to detect the presence of an object based on a change in a rate of energy decay of the resonant circuit, wherein the OD system is configured to generate an OD field at a different frequency than the IPT field and wherein an initial level of energy in the resonant circuit is selected to determine a foreign object detection distance, wherein the object detection OD system is further configured to: provide the initial level of energy in the resonant circuit; determine an indication of the initial energy; determine an indication of a decayed energy in the resonant circuit after a predetermined time period; compare the indication of initial energy to the indication of decayed energy to provide a level of decay; and compare the level of decay against a 
9. (cancelled). 
18. (currently amended) An inductive power transmitter comprising: a resonant circuit including at least one power transmitting coil configured to generate an inductive power transfer (IPT) field; and an object detection (OD) system configured to detect the presence of an object based on a change in a rate of energy decay of the resonant circuit, wherein: the object detection OD system is configured to generate an object detection OD field at a different frequency than the IPT field, the resonant circuit is coupled to the transmitting coil and configured to superimpose the object detection OD field onto the IPT field so that the two fields operate simultaneously, and an initial level of energy in the resonant circuit is selected to determine a foreign object detection distance. wherein the object detection OD system is further configured to: provide the initial level of energy in the resonant circuit; determine an indication of the initial energy; determine an indication of a decayed energy in the resonant circuit after a predetermined time period; compare the indication of initial energy to the indication of decayed energy to provide a level of decay; and compare the level of decay against a 

End of the examiner’s amendment
Allowable Subject Matter
Claims 1, 4-8, 12-14, 16-18 and 21-25 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DANIEL KESSIE/Primary Examiner, Art Unit 2836